DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2022 was filed after the mailing date of the application on February 10, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:  According to MPEP 608.01(m), the present Office practice is to insist that each claim must be the object of a sentence starting with “I (or we) claim,” “The invention claimed is” (or the equivalent).  Thus, the heading simply stating “CLAIMS” is not sufficient.
Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 2-5, 7-12, 14-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 respectively of U.S. Patent No. 11,250,610; claims 2-21 are rejected on the ground of nonstatuory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,762,685; and claims 2, 3, 7, 9, 10, 14, 16, 17, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13, 15, 19, and 20 of U.S. Patent No. 10,467,795, as shown in the tables below. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the patent claims and are therefore an obvious variant thereof.
17/669,126
Claim 2
3
4
5
6
7
8
9
10
11
12
13
14
11,250,610
Claim 1
2
3
4

5
6
7
8
9
10

11
10,762,685
Claim 1
2
3
4
1
5
6
7
8
9
10
7
11
10,467,795
Claim 1
2



2

19
20



20


17/669,126
15
16
17
18
19
20
21
11,250,610
12
13
14
15
16

17
10,762,685
12
13
14
15
16
13
17
10,467,795

13
15



15


17/669,126 (Claim 2)
11,250,610 (Claim 1)
An apparatus comprising processing circuitry to:
An apparatus comprising processing circuitry to:
obtain a sub-graph of a convolutional neural network to be executed at least in part in a frequency domain;
obtain a sub-graph of a convolutional neural network to be executed at least in part in a frequency domain;
generate a predicted level of activation sparsity for one or more layers of the convolutional neural network; and
generate a predicted level of activation sparsity for one or more layers of the convolutional neural network; and
apply one or more convolutional computations in the sub-graph in the frequency domain, wherein the one or more convolutional computations are performed at variable levels of integer precisions based at least in part on the predicted level of activation sparsity of a layer in the convolutional neural network using a first set of execution resources, 
apply one or more convolutional computations in the sub-graph in the frequency domain, wherein the one or more convolutional computations are performed at variable levels of integer precisions based at least in part on the predicted level of activation sparsity of a layer in the convolutional neural network using a first set of execution resources, 
while internal computations are performed in a baseline precision level using a second set of execution resources, different from the first set of execution resources.
while internal computations are performed in a baseline precision level of 8-bits or 16-bits using a second set of execution resources, different from the first set of execution resources.


17/669,126 (Claim 2)
10,762,685 (Claim 1)
An apparatus comprising processing circuitry to:
An apparatus comprising processing circuitry to:
obtain a sub-graph of a convolutional neural network to be executed at least in part in a frequency domain;
obtain a sub-graph of a convolutional neural network to be executed at least in part in a frequency domain;
generate a predicted level of activation sparsity for one or more layers of the convolutional neural network; and
generate a predicted level of activation sparsity for one or more layers of the convolutional neural network; and
apply one or more convolutional computations in the sub-graph in the frequency domain, wherein the one or more convolutional computations are performed at variable levels of integer precisions based at least in part on the predicted level of activation sparsity of a layer in the convolutional neural network using a first set of execution resources, 
apply one or more convolutional computations in the sub-graph in the frequency domain, wherein the one or more convolutional computations are performed at variable levels of integer precisions based at least in part on the predicted level of activation sparsity of a layer in the convolutional neural network using a first set of execution resources,
while internal computations are performed in a baseline precision level using a second set of execution resources, different from the first set of execution resources.
while internal computations are performed in a baseline precision level of 8-bits or 16-bits using a second set of execution resources, different from the first set of execution resources,

wherein: the first set of execution resources comprises a first plurality of processing elements configured to perform dense convolution operations; and the second set of execution resources comprises a first plurality of processing elements configured to perform dense convolution operations.



17/669,126 (Claim 2)
10,467,795 (Claim 1)
An apparatus comprising processing circuitry to:
A general purpose graphic processor comprising:
obtain a sub-graph of a convolutional neural network to be executed at least in part in a frequency domain;
determine a complete sub-graph of a convolutional neural network that can be executed in a frequency domain;
generate a predicted level of activation sparsity for one or more layers of the convolutional neural network; and
generate a predicted level of activation sparsity for one or more layers of the convolutional neural network; and
apply one or more convolutional computations in the sub-graph in the frequency domain, wherein the one or more convolutional computations are performed at variable levels of integer precisions based at least in part on the predicted level of activation sparsity of a layer in the convolutional neural network using a first set of execution resources, 
apply convolutional computations in the sub-graph in the frequency domain; wherein the convolutional computations are performed at variable levels of integer precisions based at least in part on the predicted level of activation sparsity of a layer in the convolutional neural network using the first set of execution resources,
while internal computations are performed in a baseline precision level using a second set of execution resources, different from the first set of execution resources.
second set of execution resources, different from the first set of execution resources…while computations are performed in a baseline precision level of 8-bits or 16-bits using the second set of execution resources.


Allowable Subject Matter
6.	Claims 2-21 are rejected under double patenting, but would be allowable if terminal disclaimers are filed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are the same as the claims for U.S. Patent 11,250,610, except the patent claims have the additional limitation that the baseline precision level is 8-bits or 16-bits.  This limitation was not what made the claim allowable.  Thus, the claims are allowable for the same reasons that the claims were allowed for U.S. Patent 11,260,610.


Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Shoaib 1 (US009904874B2) teaches a sparse, frequency domain representation of a convolutional weighting kernel (Abstract).
2.	Shoaib 2 (US 20160212245A1) teaches combine the test statistics to provide the estimated sparsity value [0098].
3.	Falcon (US 20160026912A1) teaches a first set of calculation circuits are reconfigured to perform filter operations for convolution layers at first predetermined precisions.  A second set of calculation circuits are reconfigured to perform average operations for pooling layers at second predetermined precisions [0084].
4.	Davies (US 20180174026A1) teaches two percent sparse activation of 128 neurons gives a code with the representational capacity of a 16-bit number.  Two percent activations of 256 and 512 neurons provide the representational capacity of slightly more than 32 and 64 bit numbers, respectively [0101].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611